Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 0:19-CV-62631-AHS

  YAZAN SALEH,

                  Plaintiff,

  vs.

  CITIGROUP, INC., d/b/a CITI BANK,

                  Defendant.

                                                            /

                        ANSWER AND AFFIRMATIVE DEFENSES OF
                       DEFENDANT CITIBANK, N.A. TO COMPLAINT

          Defendant Citibank, N.A. (“Citibank”) erroneously sued as CitiGroup, Inc. d/b/a Citi

  Bank, hereby answers the Complaint (the “Complaint”) filed by plaintiff Yazan Saleh

  (“Plaintiff”) as follows:

                                    JURISDICTION AND VENUE

          1.      Answering Paragraph 1 of the Complaint, Citibank does not challenge jurisdiction

  for purposes of this action only, but denies that it has any liability to Plaintiff in this action.

  Citibank further states that Plaintiff’s claims may be subject to binding arbitration and Citibank

  specifically reserves, and does not waive, the right to compel arbitration of such claims. Except

  as expressly stated, Citibank denies the allegations contained in Paragraph 1.

          2.      Answering Paragraph 2 of the Complaint, Citibank does not challenge venue for

  purposes of this action only, but denies that it has any liability to Plaintiff in this action. Citibank

  further states that Plaintiff’s claims may be subject to binding arbitration and Citibank

  specifically reserves, and does not waive, the right to compel arbitration of such claims. Except

  as expressly stated, Citibank denies the allegations contained in Paragraph 2.



  MIA 31443848
Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 2 of 12



                                               PARTIES

          3.     Answering Paragraph 3 of the Complaint, Citibank lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations contained therein and, on

  that basis, denies the allegations contained therein.

          4.     Answering Paragraph 4 of the Complaint, Citibank states that it is a national bank.

  Citibank denies the remaining allegations contained in Paragraph 4.

          5.     Answering Paragraph 5 of the Complaint, Citibank admits that it conducts

  business in Florida.

                                                FACTS

          6.     Answering Paragraph 6 of the Complaint, Citibank at this time lacks knowledge

  or information sufficient to form a belief as to the truth of the allegations contained therein and,

  on that basis, denies the allegations contained therein.

          7.     Answering Paragraph 7 of the Complaint, Citibank denies the allegations

  contained therein. Citibank expressly denies that the debt owed to Citibank was a “Consumer

  Debt” as that term is defined by Florida Statutes section 559.55(6).

          8.     Answering Paragraph 8 of the Complaint, Citibank denies the allegations

  contained therein.

          9.     Answering Paragraph 9 of the Complaint, Citibank denies the allegations

  contained therein.

          10.    Answering Paragraph 10 of the Complaint, Citibank states that this Paragraph

  contains a legal conclusion to which no response is required. To the extent a further response is

  required, Citibank denies the allegations contained therein. Citibank expressly denies that the

  debt owed to Citibank was a “Consumer Debt” as that term is defined by Florida Statutes section

  559.55(6).


                                                    2
  MIA 31443848
Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 3 of 12



          11.    Answering Paragraph 11 of the Complaint, Citibank denies the allegations

  contained therein.

          12.    Answering Paragraph 12 of the Complaint, Citibank at this time lacks knowledge

  or information sufficient to form a belief as to the truth of the allegations contained therein and,

  on that basis, denies the allegations contained therein.

          13.    Answering Paragraph 13 of the Complaint, Citibank at this time lacks knowledge

  or information sufficient to form a belief as to the truth of the allegations contained therein and,

  on that basis, denies the allegations contained therein. Citibank expressly denies that the debt

  owed to Citibank was a “Consumer Debt” as that term is defined by Florida Statutes section

  559.55(6).

          14.    Answering Paragraph 14 of the Complaint, Citibank denies the allegations

  contained therein. Citibank expressly denies that the debt owed to Citibank was a “Consumer

  Debt” as that term is defined by Florida Statutes section 559.55(6).

          15.    Answering Paragraph 15 of the Complaint, Citibank at this time lacks knowledge

  or information sufficient to form a belief as to the truth of the allegations contained therein and,

  on that basis, denies the allegations contained therein.

          16.    Answering Paragraph 16 of the Complaint, Citibank at this time lacks knowledge

  or information sufficient to form a belief as to the truth of the allegations contained therein and,

  on that basis, denies the allegations contained therein.

          17.    Answering Paragraph 17 of the Complaint, Citibank denies the allegations

  contained therein.




                                                    3
  MIA 31443848
Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 4 of 12



          18.    Answering Paragraph 18 of the Complaint, Citibank states that this Paragraph

  contains a legal conclusion to which no response is required. To the extent a further response is

  required, Citibank denies the allegations contained therein.

          19.    Answering Paragraph 19 of the Complaint, Citibank admits that it did not place

  any calls for emergency purposes but denies that it called Plaintiff.

                                        COUNT I
                               VIOLATIONS OF 47 U.S.C. § 227(B)

          20.    Answering Paragraph 20 of the Complaint, Citibank incorporates its responses to

  Paragraphs 1 through 19, inclusive, as if fully set forth herein.

          21.    Answering Paragraph 21 of the Complaint, Citibank states that this Paragraph

  contains no allegations directed to Citibank. Accordingly, Citibank neither admits nor denies the

  allegations contained in Paragraph 21. Citibank further states that this Paragraph contains a legal

  conclusion to which no response is required. To the extent a response is required, 47 U.S.C. §

  227(b)(1)(A) speaks for itself and Citibank denies any allegations inconsistent therewith.

          22.    Answering Paragraph 22 of the Complaint, Citibank states that this Paragraph

  contains no allegations directed to Citibank. Accordingly, Citibank neither admits nor denies the

  allegations contained in Paragraph 22. Citibank further states that this Paragraph contains a legal

  conclusion to which no response is required. To the extent a response is required, 47 U.S.C. §

  227(a)(1) speaks for itself and Citibank denies any allegations inconsistent therewith.

          23.    Answering Paragraph 23 of the Complaint, Citibank states that this Paragraph

  contains no allegations directed to Citibank. Accordingly, Citibank neither admits nor denies the

  allegations contained in Paragraph 23. Citibank further states that this Paragraph contains a legal

  conclusion to which no response is required. To the extent a response is required, 47 U.S.C. §

  227(b)(1)(A)(iii) speaks for itself and Citibank denies any allegations inconsistent therewith.



                                                    4
  MIA 31443848
Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 5 of 12



          24.    Answering Paragraph 24 of the Complaint, Citibank states that this Paragraph

  contains no allegations directed to Citibank. Accordingly, Citibank neither admits nor denies the

  allegations contained in Paragraph 24. Citibank further states that this Paragraph contains a legal

  conclusion to which no response is required. To the extent a response is required, the cited

  authority speaks for itself and Citibank denies any allegations inconsistent therewith.

          25.    Answering Paragraph 25 of the Complaint, Citibank states that this Paragraph

  contains no allegations directed to Citibank. Accordingly, Citibank neither admits nor denies the

  allegations contained in Paragraph 25.

          26.    Answering Paragraph 26 of the Complaint, Citibank states that this Paragraph

  contains no allegations directed to Citibank. Accordingly, Citibank neither admits nor denies the

  allegations contained in Paragraph 26. Citibank further states that this Paragraph contains a legal

  conclusion to which no response is required. To the extent a response is required, the cited

  authority speaks for itself and Citibank denies any allegations inconsistent therewith.

          27.    Answering Paragraph 27 of the Complaint, Citibank denies the allegations

  contained therein.

          28.    Answering Paragraph 28 of the Complaint, Citibank denies the allegations

  contained therein.

          29.    Answering Paragraph 29 of the Complaint, Citibank denies the allegations

  contained therein.

          30.    Answering Paragraph 30 of the Complaint, Citibank expressly denies that

  Plaintiff is entitled to any damages or relief whatsoever, including, without limitation, statutory

  damages, injunctive relief, and/or declaratory relief.




                                                    5
  MIA 31443848
Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 6 of 12



                                    COUNT II
                   VIOLATION OF FLA. STAT. §559.72(7) and §559.72(9)

          31.    Answering Paragraph 31 of the Complaint, Citibank incorporates its responses to

  Paragraphs 1 through 19, inclusive, as if fully set forth herein.

          32.    Answering Paragraph 32 of the Complaint, Citibank states that this Paragraph

  contains no allegations directed to Citibank. Accordingly, Citibank neither admits nor denies the

  allegations contained in Paragraph 32. Citibank further states that this Paragraph contains a legal

  conclusion to which no response is required. To the extent a response is required, Florida

  Statutes section 559.72(7) speaks for itself and Citibank denies any allegations inconsistent

  therewith.

          33.    Answering Paragraph 33 of the Complaint, Citibank denies the allegations

  contained therein. Citibank expressly denies that the debt owed to Citibank was a “Consumer

  Debt” as that term is defined by Florida Statutes section 559.55(6).

          34.    Answering Paragraph 34 of the Complaint, Citibank denies the allegations

  contained therein. Citibank expressly denies that the debt owed to Citibank was a “Consumer

  Debt” as that term is defined by Florida Statutes section 559.55(6).

          35.    Answering Paragraph 35 of the Complaint, Citibank denies the allegations

  contained therein. Citibank expressly denies that the debt owed to Citibank was a “Consumer

  Debt” as that term is defined by Florida Statutes section 559.55(6).

          36.    Answering Paragraph 36 of the Complaint, Citibank denies the allegations

  contained therein. Citibank expressly denies that the debt owed to Citibank was a “Consumer

  Debt” as that term is defined by Florida Statutes section 559.55(6).

          37.    Answering Paragraph 37 of the Complaint, Citibank denies the allegations

  contained therein.



                                                    6
  MIA 31443848
Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 7 of 12



                                            JURY DEMAND

          38.     Answering Paragraph 38 of the Complaint, Citibank admits that Plaintiff demands

  a trial by jury but denies that Plaintiff is entitled to any relief whatsoever.

                                     AFFIRMATIVE DEFENSES

          Without assuming the burden of proof where it otherwise lies with Plaintiff, Citibank

  asserts the following affirmative defenses:

                                  FIRST AFFIRMATIVE DEFENSE

                                       (Failure to State a Claim)

          39.     The Complaint, and each claim and cause of action set forth therein, fails to state

  a claim upon which relief can be granted.

                                SECOND AFFIRMATIVE DEFENSE

                                                (Consent)

          40.     Plaintiff is barred from maintaining the alleged cause of action for violation of the

  TCPA because Plaintiff provided his “prior express consent” within the meaning of the TCPA

  for the calls allegedly placed to his purported cellular telephone number, which cannot be

  revoked. See 47 U.S.C. § 227(b)(1)(A); see also Reyes v. Lincoln Auto. Fin. Servs., 861 F.3d

  51, 57 (2d Cir. 2017), as amended (Aug. 21, 2017) (“It is black-letter law that one party may not

  alter a bilateral contract by revoking a term without the consent of a counterparty.”).

                                 THIRD AFFIRMATIVE DEFENSE

                            (Unintentional Violation/Bona Fide Error)

          41.     Plaintiff’s claims are barred, in whole or in part, because any alleged wrongful

  conduct on the part of Citibank, which is assumed only for the purpose of this affirmative

  defense, was not intentional and resulted from a bona fide error notwithstanding the maintenance

  of procedures reasonably adapted to avoid any such error.



                                                     7
  MIA 31443848
Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 8 of 12



                               FOURTH AFFIRMATIVE DEFENSE

                                             (Ratification)

          42.    The Complaint, and each purported cause of action therein, is barred by the

  conduct actions and inactions of Plaintiff under the doctrine of ratification.

                                FIFTH AFFIRMATIVE DEFENSE

                                               (Waiver)

          43.    The Complaint, and each claim and cause of action set forth therein, is barred, in

  whole or in part, by Plaintiff’s conduct, actions, and inactions, which amount to and constitute a

  waiver of any right or rights Plaintiff may or might have in relation to the matters alleged in the

  Complaint.

                                SIXTH AFFIRMATIVE DEFENSE

                                              (Estoppel)

          44.    The Complaint, and each claim and cause of action set forth therein, is barred, in

  whole or in part, by the conduct, actions, and inactions of Plaintiff, which amount to and

  constitute an estoppel of the claims and any relief sought thereby.

                              SEVENTH AFFIRMATIVE DEFENSE

                                             (Good Faith)

          45.    With respect to the matters alleged in the Complaint, Citibank at all times acted in

  good faith and in accordance with reasonable commercial standards and any applicable statutory

  requirements, thus precluding Plaintiff from any recovery as against Citibank.

                               EIGHTH AFFIRMATIVE DEFENSE

                                          (Apportionment)

          46.    Citibank is not legally responsible with respect to the damages that may be

  claimed by Plaintiff as a result of the matters alleged in the Complaint; however, if Citibank is




                                                    8
  MIA 31443848
Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 9 of 12



  found to be legally responsible in any manner, then it alleges that its legal responsibilities are not

  the sole and proximate cause of the injuries and the damages awarded, if any, are to be

  apportioned in accordance with the fault and legal responsibility of all non-Citibank parties,

  persons and entities, or the agents, servants and employees of such non-Citibank parties, persons

  and entities, who contributed to and/or caused said damages, according to proof presented at the

  time of trial.

                                 NINTH AFFIRMATIVE DEFENSE

                                (Independent, Intervening Conduct)

          47.      To the extent that Plaintiff has suffered any damage, injury and/or harm as a result

  of the matters alleged in the Complaint, which Citibank denies, any damage sustained by

  Plaintiff was the direct and proximate result of the independent, intervening, negligent and/or

  unlawful conduct of independent third parties or their agents, and not any act or omission on the

  part of Citibank.

                                 TENTH AFFIRMATIVE DEFENSE

                                            (Unclean Hands)

          48.      The Complaint, and each claim and cause of action set forth therein, is barred in

  whole or in part, on the grounds that Plaintiff may obtain no relief under the Complaint by reason

  of the doctrine of unclean hands.

                              ELEVENTH AFFIRMATIVE DEFENSE

                                  (No Damage/Failure to Mitigate)

          49.      To the extent that Plaintiff has suffered any damages as a result of the matters

  alleged in the Complaint, which Citibank denies, Plaintiff has failed to mitigate those damages

  and his claims therefore are barred, in whole or in part.




                                                     9
  MIA 31443848
Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 10 of 12



                               TWELFTH AFFIRMATIVE DEFENSE

                                              (Due Process)

           50.    The imposition of liability and/or statutory damages as sought in the Complaint

   would violate provisions of the United States Constitution, including the Due Process Clause.

                             THIRTEENTH AFFIRMATIVE DEFENSE

                                                 (Set Off)

           51.    Citibank is entitled to a set off based upon Plaintiff’s breach of contract for failure

   to pay a sum due on Plaintiff’s account(s) with Citibank.

                            FOURTEENTH AFFIRMATIVE DEFENSE

                                               (Standing)

           52.    The Complaint is barred, in whole or in part, on the grounds that Plaintiff lacks

   standing to assert any claims against Citibank. Plaintiff lacks both standing under Article III of

   the United States Constitution as he cannot establish that he has suffered a concrete injury in fact

   as well as statutory standing as the calls at issue do not fall within the scope of the TCPA and the

   debt at issue does not fall within the FCCPA.

                              FIFTEENTH AFFIRMATIVE DEFENSE

                                              (Arbitration)

           53.    Plaintiff’s claims are subject to binding arbitration pursuant to a valid and binding

   arbitration agreement and Citibank specifically reserves, and does not waive, the right to compel

   arbitration of any claims asserted by Plaintiff.

                              SIXTEENTH AFFIRMATIVE DEFENSE

                                                 (Laches)

           54.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.




                                                      10
   MIA 31443848
Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 11 of 12



                           SEVENTEENTH AFFIRMATIVE DEFENSE

                                          (First Amendment)

           55.    Plaintiff’s TCPA claims are barred under the First Amendment of the United

   States Constitution.

                             EIGHTEENTH AFFIRMATIVE DEFENSE

                                       (Reservation of Rights)

           56.    Citibank expressly reserves the right to assert such other and further affirmative

   defenses as may be appropriate.

                                               PRAYER

           WHEREFORE, Citibank prays as follows:

           1.     That Plaintiff take nothing by virtue of this action;

           2.     That the Complaint be dismissed with prejudice;

           3.     That judgment be entered against Plaintiff and in favor of Citibank;

           4.     That Citibank be awarded its attorneys’ fees and costs incurred herein; and

           5.     That the Court award any other and further relief it deems just and proper.

   Dated: January 13, 2020
                                                    /s/ Brian C. Frontino
                                                    Brian C. Frontino
                                                    Florida Bar No. 95200
                                                    David D. Switzler
                                                    Florida Bar No. 93089
                                                    STROOCK & STROOCK & LAVAN LLP
                                                    200 South Biscayne Boulevard, Suite 3100
                                                    Miami, FL 33131-5323
                                                    Tel: 305-358-9900
                                                    Fax: 305-789-9302
                                                    bfrontino@stroock.com
                                                    dswitzler@stroock.com
                                                    lacalendar@stroock.com

                                                    Attorneys for Defendant,
                                                           Citibank, N.A.



                                                    11
   MIA 31443848
Case 0:19-cv-62631-DPG Document 12 Entered on FLSD Docket 01/13/2020 Page 12 of 12




                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that a true and correct copy of the foregoing was served by the

   Court’s CM/ECF system on January 13, 2020 on the following:

             Jibrael S. Hindi, Esq.
             Thomas John Patti III, Esq.
             The Law Offices of Jibrael S. Hindi
             110 SE 6th Street, Suite 1744
             Fort Lauderdale, Florida 33301
             Telephone: (954) 907-1136
             Facsimile: (855) 529-9540
             jibrael@jibraellaw.com
             tom@jibraellaw.com

             Counsel for Plaintiff



                                                   /s/ Brian C. Frontino
                                                   Brian C. Frontino




                                                     12
   MIA 31443848
